MARSHALL, C. J.
1. If a bribe is received, it is not neces-' saiy that the act for which it is given be actually accomplished. The crime is complete when the money is received for the purpose of influencing official action.
2. In a prosecution for bribery upon an indictment alleging a single offense of the receipt of a definite sum of money on a defínate date for the purpose of influencing official conduct, it is competent on the part of the state for the purpose of proving unlawful intent to introduce evidence of a conspiracy between the defendant and others for the purpose of thwarting and annulling the administration of justice in that branch of the public service in which the defendant is engaged, and after such conspiracy has been established by prima facie evidence the court may in the 'exercise of sound discretion give a wide latitude to the introduction of evidence of such conspiracy and it is not error to admit evidence of official acts which do not constitute complete and fully consummated similar crimes, if such acts are in furtherance of the general conspiracy.
3. Where in a prosecution for crime persons alleged to be accomplices of the defendant have testified on behalf of the state, it is not error for the court to refuse to instruct the jury that they are in fact accomplices and leave it to the jury to determine whether or not the witness is an accomplice.
4. It is not error to refuse a special request to charge which singles out a certain witness or certain witnesses by name stating that such witness or witnesses have admitted under oath on the witness stand to having committed perjury in another hearing upon the same matter, or that such witnesses have testified in other cases to the contrary from their testimony in the instant case, or that they are by their own confession law violators. It is sufficient if the court properly instructs the jury in the general charge upon the subject of credibility of witnesses.
Judgment affirmed.
Day. Allen and Kinkade, JJ.. concur.